Case 1:15-cv-00984-JLH Document 148 Filed 06/23/21 Page 1 of 3 PageID #: 2793




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


GERARD SZUBIELSKI,                            :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :       Civil Action No. 15-984-RGA
                                              :
WARDEN DAVID PIERCE, et al.,                  :
                                              :
                       Defendants.            :




                         ORDER AFTER PRETRIAL CONFERENCE

       Now, this 23rd day of June 2021, after a pretrial conference, and upon consideration of the

proposed pretrial order (D.I. 143) and the discussion at the pretrial conference, IT IS HEREBY

ORDERED that:

       1. The Proposed Pretrial Order (D.I. 143) is ADOPTED as modified by any discussion

at the pretrial conference.

       2. A jury trial will begin on WEDNESDAY, JULY 7, 2021, at 9:30 a.m. with jury

selection. Each party should be prepared to present its case until 5:00 p.m. of each trial day,

although the end of the trial day may, in the discretion of the Court, be earlier than 5:00 p.m.

       3. The trial is timed. Each side is allowed 6½ hours for its opening statement and its

direct and cross-examination of witnesses. Time during the trial day that does not neatly fit into

one of those categories will be attributed to one side or the other as the Court thinks most

appropriate. The amount of time allowed for closing argument will be decided during trial.

       4. Trial counsel are to be present and ready to proceed at 9:00 a.m. each and every day

of trial. COUNSEL SHOULD UNDERSTAND THAT THERE MAY BE LONG LINES


                                            Page 1 of 3
Case 1:15-cv-00984-JLH Document 148 Filed 06/23/21 Page 2 of 3 PageID #: 2794




(PARTICULARLY WHEN A JURY IS BEING SELECTED) TO ENTER THE

COURTHOUSE AND SHOULD PLAN ACCORDINGLY. Issues that need to be addressed

outside the presence of the jury will be taken up at 9 a.m. and at the end of the day. There will

be an hour for lunch and a fifteen-minute break in both the morning and the afternoon. The

Court does not generally want to use the lunch and break time to take up issues that need to be

addressed outside the presence of the jury.

       5. The Court expects to give the bulk of the jury instructions before the closing

arguments are made.

       6. The motions in limine are resolved as stated at the pretrial conference. In brief,

Plaintiff’s motion in limine to exclude matters relating to the state indictment was resolved by

the parties; the state indictment and the underlying events relating to it are excluded. The Court

further excluded Defendant’s proposed exhibits 9, 10, and 11 as irrelevant and pursuant to Rule

403. Defendant’s motion in limine regarding damages was resolved by Plaintiff conceding that

the motion’s description of the law was accurate, and that Plaintiff would not argue (directly or

indirectly) for a particular dollar figure, while retaining his right to suggest a methodology to the

jury. Defendant’s motion in limine regarding Plaintiff’s time in SHU was DENIED for the

reasons stated at the pretrial conference. The six years of time before the alleged retaliation is

relevant to, at least, the amount of damages for the time in maximum security after the alleged

retaliation even though its legitimacy is not at issue, and it will not be confusing to the jury

(which is going to know Plaintiff’s classification as part of his identification in the CLASI

lawsuit). Defendant was requested to submit a proposed jury instruction related to the fact that

time spent in SHU before October 24, 2015, was not part of the claim for damages.




                                              Page 2 of 3
Case 1:15-cv-00984-JLH Document 148 Filed 06/23/21 Page 3 of 3 PageID #: 2795




         7. The Court overruled objections to Plaintiff’s proposed exhibits 7 and 11 and sustained

objections to Plaintiff’s proposed exhibits 16 and 17 (noting that “feasibility” as a basis for

admission for those two exhibits required that “feasibility” be a disputed issue; if feasibility

becomes an issue, Plaintiff may re-raise the question of admissibility), and Plaintiff withdrew

proposed exhibits 18 and 24. The Court sustained Plaintiff’s objection to Defendant’s proposed

exhibit 8. Unless specifically discussed above in paragraph 6 or 7, the Court did not resolve

objections to exhibits. The Court did take under advisement objections to Defendant’s proposed

exhibits 1 to 7.

         8. The Court requested that Plaintiff submit the proposed testimony of Troxler and

Maduka-Ezeh, for a determination whether the testimony is admissible Rule 30(b)(6) testimony

even though both are available to testify at trial. The Court rejected the claim that Rule 32(a)(3)

supported the admission of the testimony. (See PTO at pp. 13-14). 1

         9. Any trial logistics should be coordinated through the Courtroom Deputy.

         10. The Court is awaiting word on whether there is consent to trial before a magistrate

judge, as the undersigned judge is not available to try the case.

         11. The Court stated its intent to have a voir dire question concerning the ACLU and

CLASI.

         12. After a colloquy with the counsel for Defendant, including various representations

about DOC’s plan for Plaintiff’s housing, the Court declined to order any change to Plaintiff’s

housing.



                                                                          __/s/ Richard G. Andrews___
                                                                          United States District Judge

1
  If the Court has misstated any of its rulings, the Court requests that the parties promptly advise. The written order
is not meant to change any of the rulings during the pretrial conference.

                                                     Page 3 of 3
